Exhibit BY-LAWS OF INFRARED SYSTEMS INTERNATIONAL  ARTICLE ONE OFFICES Section1.1Registered Office and Agent.The corporation shall maintain a registered office and shall have a registered agent whose business office is identical with such registered office. Section1.2Other Offices.The corporation may have offices at such place or places, within or without the State of Nevada, as the Board of Directors may, from time to time, appoint or as the business of the corporation may require or make desirable.  ARTICLE
